 586DECISIONSOF NATIONALLABOR RELATIONS BOARDThomas McMahon,d/b/a McMahon's Sales Co.andWarehousemen'sUnion Local 17, InternationalLongshoresmen's & Warehousemen's UnionThomas McMahon,d/b/a McMahon's Sales Co.andWarehousemen'sUnion Local 17, InternationalLongshoresmen's& Warehousemen'sUnion, Peti-tioner.Cases 20-CA-4179 and 20-RC-7010September26, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND ZAGORIAOn June 14, 1967, Trial Examiner William E.Spencer issued his Decision in the above-entitledproceeding, finding that Respondent had engagedin and was engaging in certain unfair labor prac-tices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the General Counsel filed exceptions tocertain portions of the Trial Examiner's Decisionand a brief in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, thebrief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner, as modified herein.The Trial Examiner found that the Respondenthad violated Section 8(a)(1), (3), and (5) of the Na-tional Labor Relations Act. However, he did notrecommend thatReveles,adiscriminatorilydischarged employee, be reinstated and givenbackpay, the usual remedy for such a discharge.The Trial Examiner omitted this remedy because hebelieved it possible the Respondent had been preju-diced by the General Counsel's change of positionin asking for no reinstatement and backpay forReveles in the first hearing, but seeking the remedyafter the first hearing and throughout the secondhearing.We have reviewed the facts surroundingthe General Counsel's change of position and con-clude, in disagreement with the Trial Examiner, thatthe Respondent was not in any respect prejudicedby the change of position. Omission of the normalremedy of backpay and reinstatement in these cir-cumstances would be an injustice to Reveles, andwould permit the Respondent to profit frommisleading the Board, as shown below.At the first hearing, the General Counsel dis-claimed interest in reinstatement and backpay forReveles because the Respondent had led theGeneral Counsel to believe that it (the Respondent)had received an unsolicited letter from its insuranceagent stating that Reveles was uninsurable at thetime of his discharge (hence unsuitable for rein-statement).When the General Counsel discovered,at the first hearing, that the Respondent had sol-icited the letter purporting to establish Reveles'uninsurability, the General Counsel withdrew hisdisclaimer and asked for reinstatement and backpayfor Reveles. Thereafter, a further hearing was heldon April 11, 1967, for the purpose of providing theRespondent an opportunity to defend on the revisedbasis of the General Counsel seeking reinstatementand backpay for Reveles. As found by the Trial Ex-aminer, the Respondent never established thatReveles was uninsurable.We do not believe the Respondent was preju-diced by the General Counsel's change of position.The Respondent's defense throughout the proceed-ing was that Reveles was discharged because hewas uninsurable. Such a defense was not dependenton whether the General Counsel did or did not seekreinstatement and backpay for him. Moreover, asecond hearing was ordered precisely to give theRespondent full opportunity to marshal its argu-ments on Reveles' discharge in light of the GeneralCounsel's request for reinstatement and backpay.Any relaxation in the Respondent's defense at thefirsthearing could have been remedied at thesecond hearing, without prejudice from any earlierholding back of its best effort. In fact, the Respond-ent introduced new testimony and documentaryevidence at the second hearing.We shall therefore provide the normal remedy forthe unlawful discharge of Reveles.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, as modifiedbelow, and hereby orders that the Respondent,Thomas McMahon, d/b/a McMahon's Sales Co.,his agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's Recom-mended Order as herein modified:1.Insert the following as subparagraphs 2(a) and(b), and reletter the present subparagraphs (a), (b),and (c), accordingly:"(a)Offer to reinstate Louis C. Reveles, withbackpay and 6-percent interest, to his former orsubstantially equivalent position without prejudicetohis seniority or other rights and privileges.Backpay shall be computed in the manner set forthin F.W. Woolworth Company,90 NLRB 289, andIsisPlumbing & Heating Co.,138 NLRB 716.Notify the above-named employee if presentlyserving in the Armed Forces of the United States of167 NLRB No. 78 McMAHON'SSALES COhis right to full reinstatement upon application in ac-cordance with the Selective Service Act and theUniversalMilitary Training and Service Act, asamended, after discharge from the Armed Forces.""(b)Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security pay-ment records, time cards, personnel records and re-ports, and all other records necessary to analyze theamount of backpay due under the terms hereof."2.Add the following as the first indented para-graph of the notice:WE WILL offer to Louis C. Reveles hisformer job or an equally good one, and pay himfor wages he lost as a result of his discharge.He will keep his seniority and other rights if hetakes the job we offer.[3.Add the following as the last indented para-graph of the notice:WE WILL notify the above-named employeeif presently serving in the Armed Forces of theUnited States of his right to full reinstatement,upon application, in accordance with the Selec-tive Service Act and the Universal MilitaryTraining and Service Act, as amended, afterdischarge from the Armed Forces.]IT IS FURTHER ORDERED that the petition for cer-tification of representative filed by the Petitioner inCase 20-RC-7010, be, and it hereby is, dismissed,and all prior proceedings held thereunder be, andthey hereby are, vacated.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM E.SPENCER,TrialExaminer This is a con-solidated case consisting of an unfair labor practice case(20-CA-4179) and a case involving objections to conductaffecting the results of an election(20-RC-7010).In Case 20-CA-4179, a chargewas filed on August 2,1966, and an amended charge on October 6, 1966, byWarehousemen'sUnion,Local17,InternationalLongshoremen'sandWarehousemen'sUnion,hereinafter called theUnion.Pursuant to the saidcharges, the General Counsel of the National LaborRelations Board,hereinafter the Board,issued his com-plaint dated October 7, 1966, alleging in substance thecommission of unfair labor practices by the Respondentherein in violation of Section 8(a)(1), (3), and(5) of theNational Labor Relations Act, hereinafter called the Act.Respondent in its duly filed answer denied having en-gaged in any of the alleged unfair labor practices.In Case20-RC-7010, on a petition filed by the Unionon June 1, 1966, and pursuant to a Decision andDirection of Election by the Regional Director datedJune 24,1966, an election among Respondent's em-ployees in an appropriate unit was conducted on July 26,1966. The election resulted in a tie vote and three chal-lenged ballots.On July 29, 1966, the Union filed timelyobjections to conduct affecting election results. By hisSupplemental Decision dated October 7,1966, the Re-gional Director sustained the challenges to the three bal-587lots in question,found sufficient substance to two of theUnion's four objections to the election to require a hear-ing before a Trial Examiner,and issued his order con-solidatingCases20-CA-4179 and20-RC-7010. Thetwo objections upon which a hearing was ordered weresubstantially identicalwith allegations of unfair laborpracticesin Case 20-CA-4179.Pursuant to due notice a hearing on the consolidatedcomplaint,with all parties represented,was heard by meat Sacramento,California, on February 2 andApril 11,1967.Upon the entire record in the case, my observation ofwitnesses, and consideration of briefs filed with me by theGeneral Counsel and the Respondent,respectively, Imake the following:FINDINGS OF FACT1.JURISDICTIONThomas McMahon, d/b/a McMahon's Sales Co., theRespondent herein, is a sole proprietorship with places ofbusiness in Sacramento and Chico, California, and Reno,Nevada. It is engaged in the wholesale sale of poultry,meat, eggs, and related products. During a materialperiod, in the conduct of its business, it purchased andreceived goods and materials directly from outside theStates of California and Nevada valued in excess of$50,000, and sold and shipped goods of a value in excessof $50,000 to customers outside the States of Californiaand Nevada.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labororganization within the meaningof the Act.III.THE UNFAIR LABOR PRACTICESA.The Union's Majorityin anAppropriate UnitAs of May 29, 1966, the Union held membership appli-cation cards duly executed by five of the six employeesthen included in the following unit admittedly appropriatefor all purposes of collective bargaining:All warehousemen-driver, employees of the Respond-ent at its Sacramento and Chico, California, and Reno,Nevada, operations, excluding salesmen, office clericalemployees, guards and supervisors as defined in the Act.B.Recognition DemandsBy letter dated May 31, Frank E. Thompson, theUnion's secretary, advised Respondent's owner, ThomasMcMahon, of its representation claims, requested recog-nitionof the Union as bargaining representative ofRespondent's employees in an appropriate unit, andfurther advised that it was filing a representation petitionwith the Board. Respondent made no response to thisletter.On June 1, the Union filed a representation peti-tionwith the Board, and on June 2 the Board advisedRespondent by letter of the receipt of the petition. Mc-Mahon received this letter on June 3. On the afternoon ofJune 3, Thompson made a phone call to Respondent andMcMahon answered. Thompson attempted to discusswith McMahon his letter requesting recognition, but Mc-Mahon informed Thompson that he did not wish to talkto the latter, and hung up. By registered letter dated June 588DECISIONS OF NATIONAL LABOR RELATIONS BOARD7, Thompson addressed Respondent concerning recogni-tion and other matters, but Respondent refused deliveryof the letter and it was returned to Thompson unopened.C.The ElectionPursuant to a Decision and Direction of Election bythe Board'sRegional Director,an election for employeesin the appropriate unit was held on July 26. Of approxi-mately nine eligible voters, three voted for, three against,representation by the Union,and three votes were chal-lenged.The Union filed objections to the election. Uponinvestigation of the challenges and the Union'sobjec-tions, the Regional Director sustained the three chal-lenges and overruled two of the four objections. Theother two,consolidated for hearing with the present un-fair labor practice case,alleged,in substance,(1) thatRespondent dischargedLouis C.Reveles on June 3because of his union activities, and (2) engaged in otherconduct violative of Section 8(a)(1) ofthe Act,therebydissipating the Union'smajority.Objections(1) and (2)are for all practical purposes identical with correspondingallegations of the complaintD. Reveles' DischargeAfter some 2-1/2 years in Respondent'semploy,Reveles was discharged by Respondent'sowner, Mc-Mahon,on June 3, 1966. Reveles signed a union card onMay 29. He testified that on the morning of June 3, as hewas waiting to be given his work orders for the day, Mc-Mahon approached him and asked if he knew a FrankThompson;Reveles replied in the negative;McMahonthen showed him a letter that had the Union's address onitand asked him if he knew anybody from that Union,Reveles replied that he knew an Oscar Jordan,a unionrepresentative;McMahon then wanted to know whyReveles was"talking to the union"and Reveles repliedthat he was not making enough money; McMahon thensaid that if the Union"did come through"he was going tosell his equipment and "go into direct shipment,"and thatwhen Reveles finished his work for that day he was topick up his check,that he "was all through."Victor Zito,a salesman,was present during this conversation. Mc-Mahon admitted that he talked to Reveles on June 3 anddischarged him on that date and further testified that hegave Reveles no reason for the discharge.Following hisconversation with McMahon, Reveles called the unionoffice and reported on his discharge.Respondent's defense to the discharge is that Reveleswas guilty of a traffic violation occurring on or about May5, 1966, and thereupon became uninsurableThe testimony is that in February 1966, Robert M.Henderson,an insurance broker through whom Respond-ent carries its public liability insurance,talked to Re-spondent's employees,including Reveles, about trafficviolations and informed them,with McMahon's approval,that"another ticket or an accident,they were through."In the following April,Reveles was involved in a minoraccident when he "nicked a car." The claim of $37 waspaid in May. Admittedly,Reveles reported the accidenttoMcMahon,and admittedly he received neither penaltynor reprimand therefor.Henderson testified that no ac-tion was taken in the matter because of the small sum in-volved.On about May 5, Reveles received a traffic-violationcitation for making an unlawful left turn.No accident ordamage to any vehicle was involved.Reveles promptlyreported the incident to his superiors.Nothing was saidto him at that time about discharge or any other discipli-nary action.McMahon testified,"Iwouldn't say that Itold him anything regarding the ticket.In other words, theticket was his baby."Respondent's employees who drive out of the State arerequired to take periodic physical examinations subjectto Interstate Commerce Commission regulations. Theseexaminationswere scheduled for June 3,1966.Mc-Mahon first testified that he did not recall having in-formed Reveles a few days prior to June 3 that he was totake the examination, but on being shown a prehearing af-fidavit given the Board,admitted the truth of the state-ment therein:"Idid remind Reveles three or four daysprior to June 3rd that the appointment had been made."McMahon testified that he decided to dischargeReveles when the latter received a traffic-violation cita-tion on a date which he recalled as May 20 but which wasestablished to have been on May 5. His explanation forthe delay in effectuating the discharge was that he waswaiting until a suitable substitute for Reveles could befound.In his prehearing affidavit,however, McMahonstated:"Idecided to terminate Louis Reveles about aweek prior to June 3,1966, the date of his actual termina-tion"And with respect to a Mr. Spittler, who replacedReveles and who had previously worked for Respondent,McMahon, upon being asked,"When did you first con-tact him about taking the place of this employee you weregoing to discharge?"testified, "We contacted him rightaway. We had his phone number."With respect to his conversation with Reveles at thetime of the latter's discharge,McMahon testified, "I justtold him that he was through."He denied that anythingwas mentioned in this conversation about the Union orunion activities but admitted that he mentioned the letterhe had received from Thompson,the Union's representa-tive.Zito,who was with McMahon at the time ofReveles' discharge, when questioned concerning the con-versation between McMahon and Reveles, testified, "AllIknow is about their driving citations, and accidents ...about this accident and that he was going to terminate hisjob due to the fact of this accident and citation"Zito didnot "recall"any mention of union or union activities, and,later,denied that there was such mention by McMahon.The Respondent in its defense relies heavily onReveles' alleged uninsurability,which if established,would militate against his reinstatement and backpaythough not necessarily a finding that he was discrimina-torilydischargedIts insurance broker, Henderson,testified - rather vaguely,I thought, or maybe it was onlythat the subject matter was vague-about a "verbal un-derstanding"among Henderson,McMahon,and the in-surance company which was to carry Respondent's lia-bility insurance,reached in the summer of 1965, by whichdrivers found deficient as to their insurability would nolonger be insured,and McMahon was to inform Hender-son of all new drivers so that they could be investigated,"checked out," by the insurer. Admittedly,the insurancepolicies were silent in these matters. It appears that fromFebruary 1966, when Henderson met with McMahonand his employees and informed the latter that furthertrafficviolationswould result in dismissal, McMahonwould customarily call Henderson if and when suchviolations occurred.According to McMahon he informedHenderson of Reveles' traffic violation of May 5 as soonas he learned of it, but Henderson testified that Mc- McMAHON'S SALES CO.589Mahon first informed him of the incident around the firstof June: "whether it was the 3rd of June or the 2nd ofJune, I wouldn't know." It is a reasonable inference thathe received this information from McMahon on June 2 or3 because on the morning of June 3 he dictated the fol-lowing letter, dated June 3, and at noon or later on thatday hand-delivered it to McMahon-We have been advised by the company that thecaption driver is considered uninsurable and they donot wish to continue coverage for Mr. Reveles.Perhaps he can secure his own insurance and if hewishes we will be happy to discuss the reasons be-hind the company's declaration of coverage.Henderson testified that this letter was written followinga telephone conversation with the insurer on June 3.Henderson further testified at the reopened hearing onApril 11, 1967,1 that pursuant to a telephone call he madeto Respondent's insurer, and a followup letter the said in-surer sent the following letter dated April 7, 1967:This letter will confirm our telephone conversationthat in view of the adverse driving record of LouisReveles, our only alternative was to request that hebe restricted from coverage under this policy.I am indeed sorry for our drastic approach, but inview of the seriousness involved, I am sure you willunderstand.In this connection it is noted that Reveles, while inRespondent's employ, was involved in an accident whichoccurred about November 1965, but as of June 3, thedate of his discharge, there had been no "disposition" ofwhether Reveles or the other driver was at fault. Hender-son testified, "It was an open claim on the books, but herear-ended two ladies in a car, and we were aware of thefact that the company [insurer?] was holding this open." The claim was settled in October 1966, for a sumslightly under $2,000. Whether this matter had anythingto do with the insurer's letter of April 7, 1967, stating thatReveles was "restricted" from coverage under Respond-ent's policy, was not developed at the hearing.ConclusionsI accept Reveles' version of his conversation with Mc-Mahon at the time of his discharge. McMahon and hissubordinate Zito denied that the Union or union activitieswere mentioned in this conversation, but McMahon ad-mitted, as I understand his testimony, that he madereference to the letter he had received from the Union'srepresentative, Thompson, and while McMahon testifiedthat he gave Reveles no reason for the discharge, Zito, hiswould-be corroborator, testified thatMcMahon toldReveles that he was being discharged for traffic viola-tions, thus inadvertently, no doubt, contradicting the em-ployer he so obviously was attempting to support, re-gardless of truth or accuracy The fact that McMahonwaited from May 5, when the traffic violation allegedlycausing the discharge occurred, to June 3, after Mc-Mahon had received the Union's demand for recognition,finds no plausible explanation in this record, unless thedischarge rested on something other than the traffic cita-tion in question. There is no showing that a replacementfor Reveles was not to be had just as speedily on May 5as it was on June 3; that McMahon showed any concernabout the May 5 incident at the time he was informed ofit; or that he took any steps to inform his insurance brokeruntil after he was advised of the Union's representationalclaims. It is also undisputed on this record that a few daysprior to the discharge he instructed Reveles that he wasto take the physical tests required by theICC fordriversoutside the State,something which he obviously wouldnot have done if he had at that time contemplatedReveles' discharge.These several factors,added to vari-ous inconsistences occurring throughoutMcMahon'stestimony,contribute to my conviction that he did in factinterrogate Reveles concerning his interest in the Unionand that upon learning that Reveles was prounion, andonly then,did he decide to effectuate Reveles' discharge.The discharge occurring in this context of unlawful inter-rogation and expressions of union animus, without anyreference whateverto trafficviolations or the discharg-ee's alleged uninsurability,compels the conclusion ofantiunion motivation.McMahon's call to his insurancebroker, and his belated notification of Reveles' May 5citation,were obviously designed to solicit support for anotherwise untenable position,and his broker',Henderson,who had handled his insurance business for some years,obliged with the letter dated June 3 which was deemed ofsufficient urgency that he hand delivered it to McMahonon that same day.Upon the entire record I find that the Respondentdischarged Reveles because of his prounion beliefs andactivities thereby discouraging membership in a labor or-ganization,in violation of Section 8(a)(1) and (3) of theAct.E.Basurto IncidentFrank Basurto, who had been in Respondent's employsome 6 years, testified that he was standing some 20 feetaway from Reveles on the morning of June 3, 1966, at thetime the latter was discharged, but did not overhear whatwas said to Reveles by McMahon and/or Zito. Accordingto him, after they had terminated their conversation withReveles, they approached him and McMahon afterquestioning him concerned his interest in the Union, toldhim that if he "kept on with the union that he was going tosell the trucks and sell the equipment and everything, andjust go on direct shipments." Both McMahon and Zitodenied that this conversation occurred.On cross-examination, Basurto admitted that he was"upset" because of the results of the July 17 election, butdenied that he had an argument with a fellow employeeabout the way the latter voted. Jim Wesley Tunnell, theemployee in question, testified that following the electionBasurto, when he found out how Tunnell had voted, saidthat Tunnell was a "Communist and a bum," whereuponhe, Tunnell, refused to continue to work with Basurto andinformed McMahon that he was quitting because of whatBasurto had called him. I credit Tunnell.Ihave discredited McMahon and Zito on McMahon'sremarks to Reveles on the occasion of the latter'sdischarge. Basurto's own credibility is questionable. Hefollowed Reveles to the witness stand, gave testimony al-most identical with that of Reveles respecting Mc-I In the initial hearing the General Counsel stated that he was not seek-ing reinstatement and backpay for the alleged dischargee, Reveles Afterthe conclusion of the hearing, he changed his position and averred his in-tention to seek reinstatement and backpay The hearing was thereuponreopened to afford Respondent an opportunity to adduce further evidencein support of its position that Reveles was uninsurable on and after thedate of his discharge 590DECISIONSOF NATIONALLABOR RELATIONS BOARDMahon's interrogations and antiunion remarks, and ob-serving him testify I did not have the impression ofveracity as when Reveles was testifying. I base nofindings of unfair labor practices on Basurto's testimony,an omission which does not substantially affect an ap-propriate remedy in this case.F.The Refusal to BargainMcMahon's explanation of his failure to respond toThompson's recognition demands, was that having beeninformed that a representation petition had been filedwith the Board he regarded the matter as thenceforth rest-ing in the hands of the Board and that no further commu-nication with the Union was required. It is settled lawthat the filing of a representation petition by a labor or-ganization does notipso factocancel its prior or contem-porary claim of majority representation and bargainingrights or justify an employer's refusal to recognize thoseclaims. Only a good-faith doubt of the Union's majorityjustifies such a refusal. There is no evidence that theRespondent entertained such a doubt. It did not questionthe Union's claim of majority representation but rejectedit out of hand, abruptly terminating the telephone conver-sation in which Thompson attempted to discuss theUnion's demand for bargaining rights, and returningunopened the Union's followup letter in which it stated indetail that which had been denied statement in thepreceding telephone conversation. McMahon's conducton these two occasions is sufficient to establish his biasin the matter, a bias which was later voiced and exampledin his discharge of Reveles. Under these circumstancesthe election of July 17 cannot reasonably be said to haverepresented the employees' free and untrammeled choicein the matter of a bargaining representative.While one may question the wisdom of the Union'sdecision to proceed with the election in the face of its cer-tain knowledge of Respondent's unlawful interference,under theBernet Foamdoctrine(Bernet Foam ProductsCo., Inc.,146 NLRB 1277), the Union did what it had aright to do: proceed to an election with full knowledge ofRespondent's unlawful interference, with the assurancethat if the election results did not favor it, it could causethem to be set aside and gain recognition on the basis ofitscard majority. That majority was firmly establishedand, under Board and court precedent, the application oftheBernet Foamdoctrine to the facts of this case isrequired. Accordingly, I find that by its refusal to recog-nize and bargain with the Union as the representative ofa majority of its employees in an appropriate unit, theRespondent has engaged in conduct violative of Section8(a)(1) and (5) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in section I,above, have a close,intimate, andsubstantial relationship to trade,traffic,and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYIthas been found that the Respondent dischargedReveles because of his union views and activities. Theusual remedy for such a discharge is reinstatement withbackpay The General Counsel at the outset of the initialhearing in this case declared that while he was seeking afinding of an 8(a)(3) violation with respect to Reveles, hedid not seek Reveles' reinstatement and/or backpay, forthe reason that he conceded that immediately followinghis discharge Reveles was uninsurable. It is noted in thisconnection that in his ruling on challenged ballots at theelection of July 26, the Board's Regional Directorsustained the challenge as to Reveles on the ground thatfollowing his discharge he lost employee status, andtherefore voting rights, because of uninsurability. Ap-parently, after a study and consideration of evidencetaken at the initial hearing in this case, the General Coun-selconcluded that he had erred in his conclusion ofReveles' insurability and accordingly reversed his posi-tion on reinstatement and backpay. The Respondent wasafforded an opportunity in the reopened hearing to meetthis shift in position. It may be argued with considerablepersuasiveness that the Respondent was not thereforeprejudiced in the matter. It may also be argued, however,that the whole course of Respondent's defense withrespect to the Reveles discharge was affected by theGeneral Counsel's declaration at the outset that he wasnot seeking reinstatement and backpay. It is one thing tobe required to reinstate a discharged employee withbackpay, and another to be ordered to do no more thanpost a cease-and-desist notice. Obviously, outside thematter of insurability, the Respondent could not in thereopened hearing materially alter its defense of theReveles discharge without the risk of further prejudicingits case.In short, not certain that an element of prejudice doesnot lie in what I regard as the General Counsel's untimelyshift of position in the matter of remedy, I shall omit arecommendation of reinstatement and backpay withrespect to Reveles. Otherwise, I would recommend theusual remedial order, concluding as I do, that Reveles'uninsurability at the time of his discharge has not beenproved. Any other conclusion must rest solely on thetestimony of Respondent's insurance broker, Henderson,concerning some vaguely defined oral arrangement ar-rived at in 1965 between Respondent, Henderson, andthe insurer, and his uncorroborated testimony concerningan alleged telephone conversation he had with the insureron June 3, the date of Reveles' discharge. Aside from thehearsay nature of this latter testimony, I was not at all im-pressed with Henderson's testimony that the April 1966,traffic accident in which Reveles was involved, waspassed over as too trivial to affect his insurability, but thatthe later unlawful left-turn citation, involving no cost tothe insurer, was grave enough to warrant and require astatementdeclaringhisuninsurability.Henderson'sfurther testimony, that in May he followed Reveles whenthe latter was driving Respondent's truck and observedthat he was exceeding the speed limit and reported thematter to McMahon with a warning concerning Reveles'continued insurability, appears to me to have been recol-lected at the time of his testifying primarily to strengthenwhat he recognized to be a shakey foundation for hisletter of June 3 declaring that Reveles was no longer in-surable under Respondent's then existing policies. In thisconnection, it is noted that this is not a- situation wherethe Respondent could rely on Henderson's declarationconcerning Reveles' insurability, regardless of whether ornot he was in fact uninsurable. Respondent having wrong-fully discharged Reveles normally could avoid a rein-statement and backpay remedy only if it was able to McMAHON'S SALES CO.591prove that Reveles was in fact uninsurable at the time ofthe discharge, and that it has not done.With respect to theinsurer'sletter of April 7, 1967, as-suming without finding that it has probative weight, thisdeclaration that Reveles was "restricted" under Respond-ent's policy, makes no mention of when such "restric-tion" occurred, and it may very well have occurred, if atall, only after the insurer's settlement in October 1966, ofaccident claim in which Reveles was involved inNovember 1965, and which was pending, without liabilityhaving been established, at the time of the discharge.Such matters might well be resolved in complianceproceedings should the Board issue the usual order ofreinstatementwith backpay.Having found that the Respondent has unlawfullyrefused to bargain with the Union thereby violating Sec-tion 8(a)(5) of the Act, I shall recommend that theRespondent bargain upon the request of the Union and,if an understanding is reached, embody such understand-ing ina signed agreement.Respondent'sviolationsareof such scope andcharacter as to require a broad cease-and-desist order.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent is an employer within the meaningof Section 2(2) of the Act, engaged in commerce and abusiness affecting commerce within the meaning of Sec-tion2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.Allwarehousemen-driveremployeesoftheRespondent at its Sacramento and Chico, California, andReno, Nevada, operations, excluding salesmen, officeclerical employees, guards and supervisors as defined inthe Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b)of the Act.4.At alltimes sinceMay 28, 1966, the Union hasbeen the exclusive representative of all the employees inthe aforesaid unit for the purposes of collective bargain-ing with respect to rates of pay, wages, hours of employ-ment, or other terms and conditions of employment.5By refusing on June 1, 1966, and at all timesthereafter, to bargain collectively with the aforesaid labororganization, the Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Sec-tion 8(a)(5) of the Act.6.By discharging its employee Louis Reveles becauseof his union and concerted activities thereby discouragingmembership in a labor organization, Respondent has en-gaged in and is engaging in unfair labor practices withinthe meaningof Section 8(a)(3) of the Act.7.Because of the aforestated conduct; by unlawfullyinterrogating its employee, Reveles, concerning his unionbeliefs and activities; and by threatening reprisals in theevent of union organization, the Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.8The aforesaid labor practices are unfair labor prac-tices affecting commerce within the meaning of Section2(6) and (7) of the Act.RECOMMENDED ORDERUpon the entire record in the case, and pursuant toSection 10(c) of the Act, as amended, it is recommendedthat Respondent, its officers, agents, successors, and as-signs, shall:1.Cease and desist from:(a)Refusing, on request, to bargain collectively ingood faith with the Union as the exclusive collective-bar-gaining representative of all employees in the aforestatedappropriate unit.(b)Discouraging membership of any employee in theUnion, or any other labor organization, by discharging orin any other manner discriminating against any employeewith regard to his hire or tenure of employment, or anyterm or condition of employment, except as authorized inSection 8(a)(3) of the Act.(c) Interrogating employees concerning their union be-liefs and activities, threatening them with reprisals for en-gaging in union activities, or in any other manner interfer-ing with, restraining, or coercing its employees in the rightto self-organization, to form their own labor organization,to join or assist the Union, or any other labor organiza-tion, to bargain collectively with representatives of theirown choosing, and to engage in concerted activities forthe purpose of collective bargaining, or for other mutualaid or protection, or to refrain from any or all such activi-ties except to the extent that such right may be affectedby agreement requiring membership in a labor organiza-tion as authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Upon request bargain collectively with the Unionas the bargaining representative of the employees in theabove-described appropriateunitwith respect to rates ofpay, wages, hours of employment, and other terms andconditions of employment, and, if an understanding isreached, embody such understanding in a signed agree-ment.(b)Post at its offices in Sacramento and Chico,California, and Reno, Nevada, copies of the attachednotice marked "Appendix." 2 Copies of said notice, to befurnished by theRegionalDirector forRegion20, afterbeing duly signed by the Respondent's authorizedrepresentative, shall be posted by the Respondent im-mediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 20, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith. 32 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "' In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director,inwriting, within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith " 592DECISIONSOF NATIONALLABOR RELATIONS BOARDRECOMMENDATIONS ON THE UNION'S OBJECTIONS TOCONDUCT AFFECTING ELECTION RESULTSOn the basis of findings heretofore made in section III,above, it is recommended that the Board's RegionalDirector for Region 20 sustain Objections (1) and (2) toconduct affecting the election results filed by the Unionon July 29, 1966, and set the said election aside.APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT discourage membership inWarehousemen's Union, Local 17, InternationalLongshoremen's and Warehousemen's Union, orany other labor organization, by discharging or other-wise discriminating against employees in regard totheir hire or tenure of employment or any term orcondition of employment.WE WILL NOT interrogate our employees concern-ing their union views and activities, threaten reprisalsif they affiliate with or support a labor organization,or in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right toself-organization, to form, join or assist the above-named Union, or any other labor organization, tobargain collectively through representatives of theirown choosing, or to engage in other concerted activi-ties for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or allsuch activities.WE WILL bargain collectively, on request, with theabove-named Union as the exclusive representativeof, employees in the bargaining unit described belowwith respect to wages, rates of pay, hours of employ-ment, or other terms and conditions of employment,and, if an understanding is reached, embody such un-derstanding in a signed agreement. The bargainingunit is:All warehousemen-driver employees for ourSacramento and Chico, California, and Reno,Nevada, operations, excluding salesmen, officeclerical employees, guards and supervisors asdefined in the National Labor Relations ActAll of our employees are free to become, remain, orrefrain from becoming or remaining, members of anylabor organization, except to the extent that such rightmay be affected by an agreement requiring membershipin a labor organization as a condition of employment, asauthorized in Section 8(a)(3) of the Act, as amended.THOMAS MCMAHON, D/B/AMCMAHON'S SALES CO.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compli2nce with its provisions, they may communicatedirectly with the Board'sRegional Office,13050 FederalBuilding, 450 Golden Gate Avenue,Box 36047, SanFrancisco,California 94102, Telephone556-3197.